DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1, 2 and 4-14 are pending. Claims 1, 4, 5, 6, 8, 9 and 13 are currently amended. Claim 3 is canceled. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and they are withdrawn. As indicated, applicant has canceled claim 3 and incorporated those limitations into independent claim 1. 
The amendment obviates the anticipation rejection of claim 1 over Wantanabe, and accordingly those rejections are withdrawn. But the rejections to the claims as seen below over Koyano in view of Wantanabe are still appropriate for the following reasons. 
Applicants arguments are narrowly tailored to read that the actuator must have a single component that provides levitation and displacement control, but the limitations of the claim do not require that interpretation, and thus the arguments are not commensurate in scope with the claims. 
Furthermore, the office’s position is that under a broad reasonable interpretation of the claim language (BRI), and without importation of any limitations into the claim language themselves as required by the office, the axial magnet bearings of Koyano 14/15 and 16/17 levitate the valve body and allow for frictionless opening and closing in the axial direction, and the magnetic actuator of Koyano 44 actuates to magnetically move (during the levitation) and via the required magnetic flux path pull or push of the plate 48 of Koyano, towards and/or away from the valve seat as discussed in Col 11 ln 12-23 of Koyano. This provides the BRI understanding of an actuator that moves the levitated body magnetically. 
This action must be made final based on the amendments to the claims and the unpersuasive arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 1, 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyano (US 5820104) and/or in the alternative further in view of Watanabe; 
Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyano and/or in in view of Watanabe as applied to claim 1 above, and further in view of Scollay (US 2008/0191155); 
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyano and/or in in view of Watanabe as applied to claims 1  and 9 above and further in view of Ishigaki (US 7066443); 

Koyano discloses in claim 1:  A vacuum valve (figure 8, and per abstract) for driving a valve body (41) arranged facing a valve opening (at 42a) up and down (reciprocally) relative to the valve opening to perform valve opening/closing operation, comprising: a first up-down driver (valve block 36 driver per col 11 ln 11 – 17 where as indicated therein the whole block, partition wall and valve body are moved up into position a certain distance as must be the case via a first driver (for example as taught in exemplary embodiment of figure 1, such as the driver 30/31/32 for lifting the container into position along with the valve body and magnetic bearings, Col 39-51) configured to drive the valve body up and down with a first minimum drivable amount (distance as discussed for positioning the valve body); and a second up-down driver (44/48 
If it could be persuasively argued at some future unforeseen date that the embodiment of Koyano Figure 8 does not explicitly disclose explicitly: a feed screw arrangement to provide first up-down driving of the valve body; but Watanabe teaches the feed screw arrangement (3, figure 2) to provide first up-down driving of the valve body (where the rotor to linear motion includes an electric rotary motor 45 to ball screw that converts the rotary motion from ball screw shaft 43a to rotary into linear motion of the nut 51 on the adjuster 41 with a slider arrangement 41a,51a slideably engaged with guide slide shaft 52 for parallel linear motion, all for the purpose of providing a rotary to linear control for positioning of the valve body to close the valve, Col 8 ln 59 – Col 9 ln 3);
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a reciprocating rotary to linear feed screw arrangement of the first up/down driver as taught by Watanabe figure 1 for the Koyano figure 8 by using a feed screw arrangement as taught above where the motor and driver of Watanabe can be connected to the block arrangement of Koyano so as to rotationally drive the motor of Watanabe to then reciprocally drive the block of Koyano along with the driver of Watanabe so as to provide reciprocal driving of the valve body for positional purposes.  
Koyano figure 8 does not explicitly teach: the second minimum drivable amount being less than or smaller than the first minimum drivable amount, but Koyano figure 7 teaches: the second minimum drivable amount being less than or smaller than the first minimum drivable amount (where the gate valve body 41 along with the neck 40 and block 36 are moved in their entirety a reciprocal distance to the position as shown in figure 7 per col 10 ln 1 – 21) a smaller 
It would have been further obvious to one of ordinary skill in the art at the time of fling of the invention to position the valve body of Koyano figure 8 as taught in Koyano figure 7, a second minimum drivable amount being less than or smaller than the first minimum drivable amount as taught in figure 7 for that of figure 8, where the gate valve body as taught in figure 7 can be, along with the neck and block, moved in their entirety a reciprocal distance to a close position near the valve seat as taught in figure 7, with a smaller distance between valve body and the seat as taught in figure 7, than the initial valve positioning distance of the first minimum drivable amount, and allowing (as taught by both embodiments as discussed above) for the distance to be closed for plastic deformation of the O-rings against the seat,  all for the purpose of for example accurate and secure closure of the valve. 

Koyano discloses (and/or as modified for the reasons discussed above) in claim 2:  The vacuum valve according to claim 1, wherein the first up-down driver drives, integrally with the valve body, the second up-down driver in a valve body up-down direction (i.e. the first driver carries the second driver as shown.)  


Koyano discloses (and/or as modified for the reasons discussed above) in claim 7:  The vacuum valve according to claim 1, wherein the first up-down driver is a linear actuator using a ball screw linear actuator driven by a [rotary] motor (45 of Koyano/Watanabe); but Koyano/Watanabe does not explicitly disclose using: a stepping motor; although Scollay teaches using a stepping motor in lieu of the servo motor or other types of rotary motors (paragraph 0027). Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the rotary motor as taught in Koyano/Watanabe to provide the rotary motion, a rotary stepper motor as taught in Scollay, for the purpose of providing a step wise rotary motion for providing an incremental rotary control motion to the linear drive of Koyano/Watanabe.  

Koyano discloses (and/or as modified for the reasons discussed above) in claim 8:  The vacuum valve according to claim 7, wherein the linear actuator includes; a ball screw nut (51 figure 1 of Koyano/Watanabe as modified for the reasons discussed above) provided at a slider (52 as modified above) fixed to the second up-down driver, a coupling (transmission and bearing as taught above), a threaded rod (43) screwed into the ball screw nut, threaded rod being joined to a rotor shaft (via transmission of 42 to rotor shaft 46) of the stepping motor (as modified by Scollay above) by the coupling, and the slider supported by a support to slide in a z-axis direction (as modified for the reasons discussed above in the parallel direction). 

Koyano discloses (and/or as modified for the reasons discussed above) in claim 9:  The vacuum valve according to claim 1, wherein the magnetic levitation actuator includes; an upper [magnet] (14), a lower [magnet] (15) and an axial disc (either 16 or 17) magnetically levitated and supported in a z-axis direction by the upper [magnet] electromagnet and the lower [magnet]; but Koyano does not disclose: an electromagnet for axial levitation purposes, although Koyano does teach: using an electromagnet (44 figure 8, Col 11 ln 18-20) for operably moving the disc (48 as discussed and arguably for the purpose of applying for example a controllable electromagnetic flux path for discrete control of the actuator.)  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of permanent magnets for the axial bearing/levitation as taught in Koyano, providing electromagnets at positions 14 and 15 of Koyano as taught by electromagnet 44 of Koyano, for the purpose of applying for example a controllable electromagnetic flux path for discrete control of the actuator. 

Koyano discloses (and/or as modified for the reasons discussed above) in claim 11:  The vacuum valve according to claim 9, further comprising; a linear bearing (magnetic linear bearing 11/12) provided at a body case (18) and, a valve rod (40) fastened to the axial disc, and supported by the linear bearing to move in the z-axis direction, wherein the valve rod extends to a vacuum chamber side (chamber 1) through a valve seat (body of seat 1 and 3), and the valve body (41) arranged in the vacuum chamber is fixed to an upper end (at 40a) of the valve rod.  Koyano does not disclose although Ishigaki teaches: using a linear ball bearing (52 guides a piston/shaft 54 Col 7 ln 27-38, figure 3) for the purpose of acting as a slidable guide. 


Koyano discloses (and/or as modified for the reasons discussed above) in claim 12:  The vacuum valve according to claim 11, wherein; a [container] (2) is provided between the valve rod and the valve seat such that no gas enters the vacuum chamber through a clearance between a through-hole of the valve seat and the valve rod (the clearance between 5 and 2.) Koyano does not disclose: a bellows, although Ishigaki teaches: a bellows (39 figure 3 for adjustable sealing positioning of the valve rod during reciprocal action thereof.)  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of a rigid container as arguably taught in Koyano, a bellows arrangement as taught in Ishigaki to flexibly and/or reciprocally adjustably seal the valve rod of Koyano as taught in Ishigaki, all for the purpose of allowing for sealing positioning adjustment thereof. 

Koyano discloses (as modified for the reasons discussed above) in claim 14:  The vacuum valve according to claim 1, wherein; the second up-down driver has a position accuracy for positioning the valve body with a smaller movement amount than a movement amount indicating a position accuracy of the first up-down driver (as discussed above, the first driver moves a first larger distance to position the valve in the general location, the second driver moves the valve the smaller distance to open close the valve.)

Allowable Subject Matter
Claims 4, 6, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; dependent claim 5 depends from claim 4 and would be allowable for those same reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.